Rehearing granted in
opinion filed 5/2/03;
opinion filed 2/12/03
is vacated
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7521



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARVEY EUGENE PRUITT,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-00-5-V, CA-02-94-5-1-V)


Submitted:   February 6, 2003          Decided:     February 12, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Garvey Eugene Pruitt, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Garvey Eugene Pruitt seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   We have reviewed the record and conclude for the reasons

stated by the district court that Pruitt has not made a substantial

showing of the denial of a constitutional right. See United States

v. Pruitt, Nos. CR-00-5-V; CA-02-94-5-1-V (W.D.N.C. Sept. 27,

2002).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.     See 28 U.S.C. § 2253(c) (2000).         We deny

Pruitt’s motion to hold this case in abeyance pending the district

court’s ruling on a certificate of appealability. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                    3